IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
Plaintiff,

V. Cr. ID. No. 1306017883

ANTHONY L. DALE,

\/\/\/\./\/\/\_/\_/\_/

Defendant.

Submitted: April 29, 2016
Decided: June 15, 2016

Upon Commissioner’s Report and Recommendation On
Defendant’s Motion for Postconviction Re1ief
Should be Denied

ADOPTED
_ORDER

This 15th day of June, 2016, the Court has considered the Commissioner’s
Report and Recommendation, Defendant’s Motion for Postconviction Relief, and
the relevant proceedings be1ow.

On Ju1y 31, 2014, Defendant Anthony L. Dale filed this pro se motion for
postconviction re1ief. Subsequently, Defendant was assigned counsel ("Rule 61
Counsel"). The motion was referred to a Superior Court Comrnissioner in
accordance with 10 Del. C. § 512(b) and Superior Court Crimina1 Rule 62 for

proposed findings of fact and conclusions of 1aw. On Decernber 7, 2015,

Defendant filed an Amended Motion for Postconviction Relief. On March 31,
20l6, the State filed a Response to Defendant’s Amended Motion for
Postconviction Relief. On April l5, 2016, Defendant filed a Reply Brief in support
of his Amended Motion for Postconviction Relief. The Commissioner issued the
Report and Recommendation on April l9, 2016. The Commissioner recommended
that Defendant’s Motion for Postconviction Relief be denied.

"Within ten days after filing of a Commissioner’s proposed findings of fact
and recommendations . . . any party may serve and file written objections."l
Neither party has filed an objection.

The Court holds that the Commissioner’s Report and Recommendation
dated April l9, 2016, should be adopted for the reasons set forth therein. The

Commissioner’s findings are not clearly erroneous, are not contrary to laW, and are

not an abuse of discretion.z
THEREFORE, after careful and de novo review of the record in this action,
the Court hereby adopts the Commissioner’s Report and Recommendation in its

entirety. Defendant’s Motion for Postconviction Relief is hereby DENIED.

IT IS SO ORDERED.

 

1 super. Cr. crim R. 62(@1)(5)(11).

2 super. Cr. crim R. ez(a)(¢t)(iv).